Citation Nr: 1135505	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar disc disease with degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of right lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which: (1) continued a 40 percent evaluation for lumbar disc disease with degenerative changes, and (2) increased the evaluation for lumbar radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes, from 10 to 20 percent, effective August 11, 2008.  

In October 2010, the RO granted service connection for lumbar radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes, and assigned that disability a 10 percent evaluation, effective January 10, 2010.  The Veteran appealed that action as to the initially assigned rating.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, given the recent evidence discussed below and conclusions in this decision as to the rating claim, TDIU is part of the increased evaluation claim currently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's lumbar disc disease with degenerative changes is productive severe limitation of motion of the low back; however, the preponderance of the evidence shows that he does not have ankylosis or incapacitating episodes of intervertebral disc syndrome requiring bed rest ordered by a physician.

2.  The Veteran's lumbar radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes is productive of neurologic impairment analogous to no more than moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's lumbar radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes, is productive of neurologic impairment analogous to no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of lumbar spine injury are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a separate disability rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In this case, because the award of a TDIU constitutes a full grant of that benefit, no discussion of VA's duty to notify or assist is necessary on that claim.

The VCAA duty to notify was satisfied by way of letters sent to the appellant in February 2009 and April 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the ratings for his service-connected low back and bilateral lower extremity disabilities.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a July 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the March 2011 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim.  The VLJ's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Disability Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The RO has evaluated the Veteran's lumbar disc disease with degenerative changes as 40 percent disabling under criteria of a diagnostic code previously in effect for evaluation of lumbosacral strain.  Currently, the designated code for that disability is Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain is rated pursuant to the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes listed below pertain to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a rating in excess of the 40 percent rating in effect for his lumbar disc disease with degenerative changes; and separate ratings in excess of 10 and 20 percent for radiculopathy of right and left lower extremities.  There are no other separate disability ratings in effect for any associated neurologic impairment.  

Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 40 percent currently in effect for the chronic low back pain with traumatic arthritis.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the chronic low back pain with traumatic arthritis, including the ratings for lower left or right extremity neurological disabilities, and other associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The Board has reviewed the pertinent competent evidence of record, including the medical evidence on file to include the reports of VA examinations dated in January 2009, January 2010, and April 2011, discussed below.  The record also includes VA and private treatment records, which do not contain any evidence inconsistent with the evidence contained in these VA examination reports.

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

It should first be noted that the evidence does not show that there have been incapacitating episodes to an extent as to warrant a schedular rating in excess of 40 percent for any period subject to the appeal on the basis of incapacitating episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).  There is no evidence of any periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

In this regard, the report of the January 2009 VA examination reflects that the Veteran specifically reported he had not had any incapacitating episodes in the previous 12 months.  The January 2010 VA examination report shows that the examiner recorded a number of associated symptoms but there is no indication of any incapacitating episodes.  During the April 2011 VA examination the Veteran reported that he "takes to the bed" several times a week for back pain, but had not been ordered to bed by a physician.

In sum, the evidence does not show incapacitating episodes having a total duration of at least six weeks during any past 12 month period that required bed rest prescribed by a physician and treatment by a physician, so as to warrant a disability rating of 60 percent for any period subject to the appeal, based on incapacitating episodes.  Id.  Thus, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an evaluation in excess of the 40 percent rating in effect is not warranted at any time during the appeal period.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

Based on review of the evidence of record, a schedular rating in excess of 40 percent is not warranted based on range of motion, because the preponderance of the evidence is against a finding that the rating criteria discussed above are met to warrant a higher rating on the basis of range of motion under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
 
In this regard, the reports of the three relevant VA examinations show that the Veteran reported complaints of pain in the low back radiating down to the legs.  In January 2009 he reported that the pain radiated to the back of the legs and that he no longer tried to climb stairs due to the pain.  At the time of the January 2010 VA examination he reported he could only walk about one-half block without having to stop due to pain in the back and down the left leg, and reported that the pain goes down both legs.

During the April 2011 VA examination the Veteran reported that he continued to have low back pain, radiating to both buttocks and into the legs.  When the pain was at the worst, the pain level was around an 8 on a scale of 10 when walking.  He could walk one to two blocks before the pain caused him to have to sit.  

With respect to range of motion studies on examination, during the January 2009 VA examination, he could extend backwards to 30 degrees, flex forward to 60 degrees, flex laterally to 25 degrees bilaterally, and rotate 30 degrees bilaterally.  These movements caused tightness and pain in the low lumbar area.  After three repetitions of range of motion, there was no further loss of range of motion due to pain, spasm, tenderness or fatigue.  

The April 2011 examination involved neurological examination and did not involve any range of motion testing.  During the April 2011 VA examination, the Veteran had limited motion with spasm present, and no tenderness.  The Veteran could extend backwards to 15 degrees with pain.  He could bend forward from the vertical to 35 degrees with pain at the extreme.  He could flex laterally to 10 degrees, bilaterally, with "pulling pain both ways" and rotate 15 degrees bilaterally.  Repetitive testing three times did not show any diminution in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  All motions of the back were painful and there was no additional limitation with repetitive testing.  The examiner commented that the Veteran's functional loss involved the inability to bend forward past about 35 degrees.

In evaluating the musculoskeletal disability based on range of motion the Board finds that based on the foregoing examination findings, which are overall consistent with the remainder of the evidence, the disability picture of the Veteran's low back disability is not productive of ankylosis of the lumbar spine.  

Notably, the competent evidence on file does not show the presence of any of the conditions defined as unfavorable ankylosis listed in 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  Therefore, a disability rating in excess of 40 percent is not warranted based on range of motion of the low back.

3.  Neurologic Abnormalities Associated With the Low Back Disability

Separate ratings are in effect for radiculopathy of right lower extremity (10 percent), and for radiculopathy of the left lower extremity (20 percent), but not for any other associated neurologic symptoms.  

The reports of VA examinations in January 2009, January 2010, and April 2011, contain medical evidence regarding the bilateral lower extremities' neurologic symptoms that are associated with the Veteran's low back disability.  As provided in Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's service connected radiculopathy of right lower extremity and radiculopathy of the left lower extremity are evaluated under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which are, respectively, mild, moderate, or moderately severe in degree.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

VA examination reports show that the Veteran has reported complaints of pain radiating into both legs, which he reports affects his ability to walk more than a small distance.  The reports of VA examinations in January 2009, January 2010 and April 2011, generally show that the examiners found diminished sensory function in the bilateral lower extremities, and he has complained of radiation of pain as well.  

In January 2009 the examiner found the Veteran had very equivocal decreased strength on dorsiflexion of the left foot in comparison to the right; with the right being 5/5 and the left being 4/5.  There was no atrophy and straight leg rising was positive at 45 degrees bilaterally.  The diagnosis was degenerative lumbar disc disease with radiculopathy in the left leg.

At the January 2010 VA examination, motor strength appeared to be good in both extremities.  The Veteran could stand on his toes and on his heels without difficulty.  Straight leg raising was positive on each side at about 80 to 90 degrees.  He had no fasciculation or atrophy in the legs/lower extremities.  Pulses were mildly weak at both posterior tibial and dorsal pedal areas in both legs.  He walked slowly, slightly bent forward due to back pain.  The impression was lumbosacral degenerative disk disease at L4-L5 and L5-S1 with radiculopathy at left lower extremity that was stable and unchanged from the 2009 VA examination.  The examiner opined there was no change in the radiculopathy neurological deficits compared with the 2009 VA examination.

During the April 2011 VA examination, a leg circumference to the right was one cm greater than on the left.  There was numbness in the right calf; and the left posterior thigh was minimally hypesthetic.  Straight leg raising was negative, and ankle jerks were 2+ bilaterally.  Knee jerks were 4+ on the right and 2+ on the left.  Motor strength was 5/5 by objective testing in hip flexion, knee extension, knee flexion and ankle dorsiflexion and plantar flexion.  The Veteran was able to heel-and-toe walk.  The examiner found that the Veteran did have bilateral radiculopathy, that was present in sensation but not motor loss; and reflexes also reflected some radicular change.

The Veteran has competently reported that he has left and right lower extremity neurologic symptoms associated with his lumbar spine disability.  He is competent to provide evidence regarding the similar symptoms in the left and right lower extremity, and as to the severity of the pain he perceives in each lower extremity.  38 C.F.R. § 3.159(a)(2).  Such left and right lower extremity neurologic symptomatology associated with the low back disability is supported by findings in the VA examination reports as discussed above.  However, based on the foregoing, the Board finds that the competent evidence of record shows that the Veteran's left and right lower extremities' radiculopathies are not productive of symptoms that would warrant disability ratings in excess of those currently in effect.  That is, the competent evidence does not show that the radiculopathy of the right lower extremity is productive of more than mild symptoms, or that the radiculopathy of the left lower extremity is productive of more than moderate symptoms.

The evidence reflects essentially only sensory involvement in both lower extremities.  During examinations the examiners found no atrophy, and motor strength was recorded as 5/5 bilaterally; albeit at the January 2009 examination the examiner found a very equivocal decreased strength on the left compared to the right.  The Veteran's main complaints were of radiating pain bilaterally, and his difficulty walking was associated with his back pain.  Most recently in April 2011 the examiner found there to be bilateral radiculopathy in terms of sensation but not motor loss.  The competent evidence of record does not show any organic changes such as atrophy.  

Based on the foregoing, the rating should reflect that the Veteran does not have more than a mild degree of impairment of neurologic function of the right lower extremity; and does not have more than a moderate degree of impairment of neurologic function of the left lower extremity.  Such disability picture for each lower extremity does not warrant a disability rating in excess of: (1) 10 percent for radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes; or (2) 20 percent for radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In sum, the evidence on file does not show that the right and left lower extremities are productive of more than mild and moderate incomplete paralysis of the sciatic nerves, respectively.  As such, higher rating for right and left lower extremity radiculopathy must be denied.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  

The competent evidence does not show, and the Veteran denies having, any other objective neurologic abnormalities associated with his low back disability, to specifically include any bowel or bladder impairment, so as to warrant a separate evaluation on that account.  In this regard, at the April 2011, the examiner specifically recorded that the Veteran did not have any bowel or bladder problems.

4.  Conclusions

On the basis of the Rating Schedule, even considering the Veteran's complaints of pain on motion, none of the clinical records show evidence productive of unfavorable ankylosis of the thoracolumbar spine.  The limitations as discussed in the clinical record above would not result in findings meeting diagnostic criteria for the next higher disability rating; that is, they would not result in a disability picture constituting unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The evidence of functional loss due to pain associated with the lumbar spine disability does not warrant any additional initial rating in excess of that granted here above.  Id.

The evidence shows that the Veteran's lumbar spine disability, including the associated right and left lower extremity radiculopathy, does not meet the schedular criteria for a disability rating greater than that currently assigned, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's lumbar disc disease with degenerative changes, and associated radiculopathy of right lower extremity and radiculopathy of the left lower extremity; which are productive of painful low back with limitation of motion, and right and left lower extremity radiculopathy with mild and moderate symptoms, respectively.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

For all the foregoing reasons, there is no basis for a staged rating, pursuant to Hart, supra, and the preponderance of the evidence is against the grant of a disability rating in excess of those currently assigned for the lumbar disc disease with degenerative changes, and associated radiculopathy of right lower extremity, and radiculopathy of the left lower extremity.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  In the April 2011 VA examination report the examiner provided an opinion that it was not likely, i.e., less likely than not that the Veteran would be able to work due to his back disability, his limited mobility, his pain, and the description of his back problem as discussed in the examination report; all of which were symptoms associated with the service-connected lumbar disc disease with degenerative changes, and associated radiculopathy of right lower extremity, and radiculopathy of the left lower extremity.  Therefore, pursuant to Rice, the Board has jurisdiction over the TDIU claim.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, service connection is in effect for (1) lumbar disc disease with degenerative changes, which, is rated as 40 percent disabling throughout the pendency of the claim; (2) lumbar radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes, which is rated as 10 percent disabling; and (3) lumbar radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes, which is rated as 20 percent disabling.  Because the Veteran's low back and bilateral lower extremity disabilities are of a common etiology, his disabilities combine to satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

The Board has considered all the evidence of record.  Notably, as discussed above, there is an opinion contained in the April 2011 VA examination report that lends strong support to the Veteran's TDIU claim.  That examiner opined that it was not likely that the Veteran would be able to work due to his back disability, and the associated limited mobility, pain, and other back problems including the bilateral lower extremity radiculopathies, as discussed in the examination report.  In addition to that opinion, in a June 2010 statement from Lackey G. Mood, MD, he stated that the Veteran had been under his care since 1981, and that the Veteran had been having severe lumbar back pain with radiation into both legs.  The Veteran had been extensively worked up without good results.  Dr. Mood opined that the Veteran was permanently and totally disabled due to this medical condition.

The Veteran has submitted statements and testimony attesting to the combined effects of his service-connected disabilities, and their affects which would severely impact his ability to function in ways necessary to be able to work.  

In light of the competent lay and medical evidence, and notably the two opinions just discussed, the Board finds that the evidence shows that due to his lumbar disc disease with degenerative changes and associated right and left lower extremity radiculopathy meets the criteria for a grant of TDIU.  Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that an award of a TDIU is warranted.


ORDER

A rating in excess of 40 percent for lumbar disc disease with degenerative changes is denied.

A rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity associated with lumbar disc disease with degenerative changes, is denied.

A rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity associated with lumbar disc disease with degenerative changes is denied.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. RESISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


